                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ARLENA KELLY,

                   Plaintiff,                              8:18CV470

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
THOMAS ANDERSON, RODNEY
GNUSE, and HOWARD NEUHAUS,

                   Defendants.

       This matter is before the court on correspondence from Plaintiff which the
court liberally construes as a Motion for Extension of Time to File Notice of
Appeal (filing no. 10) and a Motion for Leave to Appeal in Forma Pauperis (“IFP”)
(filing no. 11). The court entered a Memorandum and Order and Judgment (filing
nos. 8 & 9) dismissing this matter without prejudice on February 25, 2019.

      Rule 4 of the Federal Rules of Appellate Procedure requires a party to file a
notice of appeal within 30 days after the challenged judgment is entered. Fed. R.
App. P. 4(a)(1). Rule 4(a)(5) allows a party to move the district court to extend the
time to file a notice of appeal if “(a) he moves no more than thirty days after the
original thirty day deadline has passed, and (b) he shows good cause.” Pugh v.
Minnesota, 380 Fed. Appx. 558, 559 (8th Cir. 2010).

      Here, Plaintiff has filed a timely motion to extend the time to file her notice
of appeal. For good cause shown, the court will grant Plaintiff’s motion. Plaintiff
has until April 26, 2019, to file her notice of appeal. See Fed. R. App. P.
4(a)(5)(C) (no extension under Rule 4(a)(5) may exceed 30 days after prescribed
time to file notice of appeal or 14 days after date when order granting motion is
entered, whichever is later).
       The court expressly defers consideration of Plaintiff’s Motion for Leave to
Appeal IFP (filing no. 11) until such time as Plaintiff files a notice of appeal and
until further order of the court.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s correspondence, construed as a Motion for Extension of
Time to File Notice of Appeal (filing no. 10), is granted. Plaintiff shall have until
April 26, 2019, to file a notice of appeal.

      2.      The clerk of the court is directed to send to Plaintiff the form notice of
appeal (civil).

     3.     The court defers consideration of Plaintiff’s Motion for Leave to
Appeal IFP (filing no. 11) until further order of the court.

      4.     The clerk of court is directed to set a pro se case management
deadline using the following text: April 26, 2019: check for notice of appeal.

      Dated this 29th day of March, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
